Filed 7/15/14 In re Ramirez CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



In re                                                                                   F069160

        DANIEL RAMIREZ,                                             (Kern County Sup. Ct. No. LF008878A)

                 On Habeas Corpus.                                                    OPINION


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for writ of habeas corpus.
         Daniel Ramirez, in pro. per., for Petitioner.
         No appearance on behalf of Respondent.
                                                        -ooOoo-
         In In re Daniel Ramirez, F067132, the Attorney General conceded that petitioner
had made a sufficient showing to be entitled to a belated appeal. Upon this court’s own
motion, judicial notice is taken of the pleadings, letter and orders in case No. F067132.
         In case No. F067132, an order was filed granting petitioner leave to file on or
before 30 days from the date of that order a belated notice of appeal in Kern County
Superior Court action number LF008878A.

        Before Hill, P.J., Kane, J., and Franson, J.
       In this action, petitioner again seeks to file a belated appeal asserting that he did
not receive this court’s order in case No. F067132 in time to file the notice of appeal in
action number LF008878A within the time limit.
       An order was sent to the Attorney General on April 14, 2014, granting leave to file
an informal response on or before 30 days from the date of that order. That order also
provided:

       “The failure to file a response shall be deemed agreement that relief may
       issue without further proceedings. (People v. Romero (1994) 8 Cal.App.4th
       728.)”
                                   DISPOSITION
       Pursuant to the failure of the Attorney General to file a response to the order filed
on April 14, 2014, let a writ of habeas corpus issue directing the Kern County Superior
Court Clerk, if he receives a notice of appeal from petitioner on or before 30 days from
the date of this order, to file said notice in Kern County Superior Court action number
LF008878A, to deem said notice to be timely filed and to cause the normal record on
appeal to be prepared, sent to petitioner and the Attorney General, and filed in this court
in accordance with the applicable rules of the California Rules of Court.
       Petitioner is directed to cause a notice of appeal to be filed on or before 30 days
from the date of this order in Kern County Superior Court action number LF008878A,
and to promptly send a copy to this court.




                                              2